Name: Commission Regulation (EC) No 2297/2003 of 23 December 2003 amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country
 Type: Regulation
 Subject Matter: international affairs;  politics and public safety;  technology and technical regulations;  Asia and Oceania;  political framework;  international trade
 Date Published: nan

 Avis juridique important|32003R2297Commission Regulation (EC) No 2297/2003 of 23 December 2003 amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country Official Journal L 340 , 24/12/2003 P. 0037 - 0049Commission Regulation (EC) No 2297/2003of 23 December 2003amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that countryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1081/2000 of 22 May 2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country(1), as last amended by Regulation (EC) No 2084/2003(2), and in particular Article 4, first indent, thereof,Whereas:(1) Annex II to Regulation (EC) No 1081/2000 lists the persons covered by the freezing of funds under that Regulation.(2) Article 4 of Regulation (EC) No 1081/2000 empowers the Commission to amend Annex II, taking into account decisions updating the Annex to Common Position 2000/346/CFSP(3). In accordance with Article 11 of Common Position 2003/297/CFSP(4), references to Common Position 2000/346/CFSP shall be read as references to Common Position 2003/297/CFSP.(3) Council Decision 2003/907/CFSP(5) amends the Annex to Common Position 2003/297/CFSP, which contains a list of persons subject to the restrictive measures set out in that Common Position. Annex II to Regulation (EC) No 1081/2000 should, therefore, be amended accordingly.(4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 1081/2000 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 122, 24.5.2000, p. 29.(2) OJ L 313, 28.11.2003, p. 25.(3) OJ L 122, 24.5.2000, p. 1.(4) OJ L 106, 29.4.2003, p. 36; Common Position as amended by Decision 2003/461/CFSP (OJ L 154, 21.6.2003, p. 116).(5) See page 81 of this Official Journal.ANNEXList of persons referred to in Article (2)11. State Peace and Development Council (SPDC)>TABLE>2. Regional Commanders>TABLE>3. Deputy Regional Commanders>TABLE>4. Ministers>TABLE>5. Deputy Ministers>TABLE>6. Former Members of Government>TABLE>7. Other Tourism Related Appointments>TABLE>8. Ministry of Defence Senior Officers>TABLE>9. Members of the Office of the Chief of Military Intelligence (OCMI)>TABLE>10. Military Officers running Prisons and Police>TABLE>11. United Solidarity and Development Association (USDA)>TABLE>12. Persons who benefit from Govt. Eco. Policies>TABLE>13. State Economic Enterprises>TABLE>